                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


RANDY CHRIS GARZA,

             Petitioner,
                                            CASE NO. 2:17-cv-12143
v.                                          HONORABLE ARTHUR J. TARNOW

J. A. TERRIS,

          Respondent.
___________________________/

                  OPINION AND ORDER DENYING THE
                PETITION FOR WRIT OF HABEAS CORPUS
                  AND DENYING LEAVE TO PROCEED
                    IN FORMA PAUPERIS ON APPEAL

      Petitioner Randy Chris Garza, an inmate at the Danbury Federal

Correctional Institution in Danbury, Connecticut, filed a pro se application for the

writ of habeas corpus under 28 U.S.C. § 2241.1 The petition challenges


1
  Although Petitioner is no longer in custody in this District, “[v]enue is
determined as of the date in which the action was filed,” Louwers v. Knight-Ridder
Newspapers, Inc., 570 F. Supp. 1211, 1212 (E.D. Mich. 1983), and Petitioner was
incarcerated at the federal prison in Milan, Michigan when he filed his petition.
Milan lies within the geographical confines of the Eastern District of Michigan.
Thus, this Court has jurisdiction to adjudicate Petitioner’s claim. See 28 U.S.C. §
2241(a) (stating that “[w]rits of habeas corpus may be granted by . . . the district
courts . . . within their respective jurisdictions”); see also Braden v. 30th Judicial
Circuit Court of Kentucky, 410 U.S. 484, 494–95 (1973) (explaining that “[t]he
writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the
person who holds him in what is alleged to be unlawful custody,” and that, “[r]ead
                                                          Garza v. Terris, No. 2:17‐cv‐12143


Petitioner’s sentence for a federal drug offense on the basis that he was improperly

sentenced as a career offender. For the reasons given below, the Court will deny

the petition.

                                  I. Background

      On April 5, 2011, Petitioner pleaded guilty in the United States District

Court for the Southern District of Texas to possession with intent to distribute

82.48 grams of cocaine. See 21 U.S.C. § 841(a)(1). As part of the plea

agreement, Petitioner waived his right to appeal his conviction and sentence and

the right to contest his conviction or sentence in any post-conviction proceeding.

See Mem. of Plea Agreement, ¶ 7, United States v. Garza, No. 2:11-cr-117-1 (S.D.

Tex. April 5, 2011) (Document 27).

      During the sentencing phase, Petitioner was designated a career offender

under the United States Sentencing Guidelines, because he was at least eighteen

years old when he committed the current offense, his current offense was a felony

involving a controlled substance, and he had two prior felony convictions for either

a crime of violence or a crime involving a controlled substance. See Mem. Op. and

Order Denying Mot. to Vacate, Set Aside, or Correct Sentence and Denying a

Certificate of Appealability, pp. 3-4, Garza, No. 2:11-cr-117-1 (Document 84),


literally, the language of § 2241(a) requires nothing more than that the court
issuing the writ have jurisdiction over the custodian”).

                                          2
                                                           Garza v. Terris, No. 2:17‐cv‐12143


2017 WL 932933, at *2. Petitioner’s prior convictions included a federal

conviction for use of a firearm during and in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c) and a state conviction for possession of a controlled

substance with intent to deliver. Id., Mem. Op. and Order, p. 4, 2017 WL 932933,

at *2.

         The sentencing guidelines were scored at 151 to 188 months. The trial

court, however, sentenced Petitioner to a term of 120 months (ten years) in prison.

See Judgment in a Criminal Case, p. 2, Garza, No. 2:11-cr-117-1 (Document 40);

see also 6/23/11 Sentencing/Revocation Hr’g Tr., pp. 4, 9-10, Garza, No. 2:11-cr-

117-1 (Document 76).

         Petitioner did not appeal his conviction and sentence, but on June 21, 2016,

he challenged his sentence in a motion filed under 28 U.S.C. § 2255. See Mot. for

Relief under § 2255, Garza, No. 11-cr-117-1 (Document 72). He argued that the

residual clause of the career-offender provision in the Sentencing Guidelines was

unconstitutionally vague under Johnson v. United States, 135 S. Ct. 2551, 2563

(2015), and therefore, he was entitled to a new sentence. The sentencing court

denied Petitioner’s motion because the motion was time-barred and the underlying

claim lacked substantive merit. See Mem. Op. and Order, pp. 2-5, Garza, No.

2:11-cr-117-1 (Document 84), 2017 WL 932933, at *1-*2.




                                            3
                                                          Garza v. Terris, No. 2:17‐cv‐12143


      Petitioner did not appeal the trial court’s decision. Instead, on June 29,

2017, he filed his habeas corpus petition in this District. He contends that he is

entitled to habeas corpus relief under the Fifth Circuit’s decision in United States v.

Hinkle, 832 F.3d 569 (5th Cir. 2016). In Hinkle, the Fifth Circuit determined that a

federal inmate’s prior conviction for the delivery of heroin could not serve as a

predicate offense for the career-offender provision of the United States Sentencing

Guidelines because the prior conviction was not a “controlled substance offense”

under the Guidelines. Accordingly, the Fifth Circuit vacated the petitioner’s

sentence and remanded his case for re-sentencing.

      Petitioner argues that the Texas statute which he violated mimics the Texas

statute at issue in Hinkle and, therefore, his Texas conviction should not have been

used to classify him as a career offender and enhance his federal sentence. The

Government maintains that Petitioner waived the right to collaterally attack his

sentence, that his claim is procedurally defaulted because he could have raised it in

his § 2255 motion, and that Petitioner may not challenge his federal sentence in a

petition under 28 U.S.C. § 2241.

                                   II. Discussion

                                     A. Waiver

      As noted above, Petitioner waived his “right to contest his . . . conviction or

sentence by means of any post-conviction proceeding.” Mem. of Plea Agreement,


                                           4
                                                            Garza v. Terris, No. 2:17‐cv‐12143


¶ 7, Garza, No. 2:11-cr-00117-1 (Document 27). “It is well-settled that a knowing

and voluntary waiver of a collateral attack is enforceable.” Slusser v. United States,

895 F.3d 437, 439 (6th Cir. 2018) (citing Watson v. United States, 165 F.3d 486,

489 (6th Cir. 1999)), cert. denied, 139 S. Ct. 1291 (2019). Moreover, the transcript

of Petitioner’s plea proceeding indicates that his plea was informed and voluntary.

His waiver of the right to contest his sentence, therefore, bars relief in this

collateral proceeding. Subsequent developments in the law did “not suddenly

make [his] plea involuntary or unknowing or otherwise undo its binding nature.”

Id. at 440 (quoting United States v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005)).

For this reason alone, the Court need not address the merits of Petitioner’s claim.

             B. Using Section 2241 to Challenge a Federal Sentence

      Petitioner’s § 2241 petition must be denied for an additional reason: the

primary mechanism for challenging the legality of a federal sentence is a motion to

vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. United States v.

Peterman, 249 F.3d 458, 461 (6th Cir. 2001). The Court of Appeals for the Sixth

Circuit affirmed this principle in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016),

stating that “[a] challenge to the validity of a federal conviction or sentence is

generally brought as a habeas corpus petition pursuant to § 2255, while a petition

concerning the manner or execution of a sentence is appropriate under § 2241.” Id.

at 594. A federal prisoner’s challenge to his convictions or the imposition of a


                                            5
                                                           Garza v. Terris, No. 2:17‐cv‐12143


sentence must be filed in the sentencing court under 28 U.S.C. § 2255, whereas

claims challenging the execution or manner in which a sentence is served must be

filed under 28 U.S.C. § 2241 in the court having jurisdiction over the prisoner’s

custodian. Charles v. Chandler, 180 F.3d 753,755-56 (6th Cir. 1999).

      Petitioner is challenging the length of his federal sentence, as opposed to the

execution or manner in which he is serving his sentence. As such, the proper

remedy for his sentencing claim is a motion to vacate, set aside, or correct his

sentence under § 2255 in the sentencing court.

                             1. The “Savings Clause”

      A prisoner may challenge his federal conviction or sentence in a petition

under § 2241 if the remedy under § 2255 “is inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e). The prisoner, however, carries the

burden of establishing that this “savings clause” applies to his petition, and “‘[t]he

circumstances in which § 2255 is inadequate and ineffective are narrow.’ ” Hill,

836 F.3d at 594 (quoting Peterman, 249 F.3d at 461). The remedy under “§ 2255

is not ‘inadequate or ineffective’ merely because habeas relief has previously been

denied, a § 2255 motion is procedurally barred, or the petitioner has been denied

permission to file a successive motion.” Id. (citing Charles, 180 F.3d at 756).

Thus, § 2255 is not an inadequate or ineffective remedy simply because Petitioner

has already filed an unsuccessful motion under § 2255.


                                           6
                                                          Garza v. Terris, No. 2:17‐cv‐12143


                     2. The Exception for Actual Innocence

      A prisoner may invoke the savings clause of § 2255(e) and challenge the

legality of his detention under § 2241 by showing that he is actually innocent. Id.

(citing Wooten v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012)); see also Bannerman

v. Snyder, 325 F.3d 722, 724 (6th Cir. 2003) (stating that “[t]he savings clause may

only be applied when the petitioner makes a claim of actual innocence”). But the

Supreme Court has said “that ‘actual innocence’ means factual innocence, not

mere legal insufficiency,” Bousley v. United States, 523 U.S. 614, 623 (1998), and

Petitioner is not claiming to be actually innocent of his crime of conviction. He

accepted responsibility for his crime and admitted guilt at his plea proceeding.

Therefore, the actual-innocence exception to the rule barring the use of § 2241 to

challenge a federal conviction or sentence does not apply here.

                         3. The Hill v. Masters Exception

      In Hill, the Sixth Circuit considered another basis for testing the legality of

detention using the savings clause of § 2255. The Sixth Circuit held that federal

prisoners may invoke the savings clause to challenge the misapplication of a

sentence enhancement. See Hill, 836 F.3d at 598-99. But the Sixth Circuit limited

its decision to a “narrow subset” of petitions under § 2241. Id. at 599. The

prisoner must show that: (1) he or she was “sentenced under the mandatory

guidelines regime pre-United States v. Booker, 543 U.S. 220 (2005);” (2) he or she


                                          7
                                                          Garza v. Terris, No. 2:17‐cv‐12143


is “foreclosed from filing a successive petition under § 2255;” and (3) “a

subsequent, retroactive change in statutory interpretation by the Supreme Court

reveals that a previous conviction is not a predicate offense for a career-offender

enhancement.” Id. at 599-600.

      Although Petitioner may be foreclosed from filing another motion under §

2255, he was sentenced in 2011, which was after the Supreme Court issued its

decision in Booker. He has not satisfied the first requirement under Hill for

challenging his sentence under § 2241.

      Petitioner also has not satisfied the third requirement (a subsequent,

retroactive change in statutory interpretation by the Supreme Court). He relies in

part on the Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243

(2016), but Mathis “has not been declared retroactive by the Supreme Court.” In

Re Conzelmann, 872 F.3d 375, 377 (6th Cir. 2017). Petitioner’s reliance on Hinkle

also does not work because Hinkle is a court of appeals decision, not a Supreme

Court decision. Thus, the third condition for satisfying the requirements of §

2255’s savings clause under Hill is not present in this case.

                                  III. Conclusion

      Petitioner waived his right to challenge his sentence in a collateral

proceeding, and he has failed to carry his burden of showing that § 2255 is an




                                          8
                                                           Garza v. Terris, No. 2:17‐cv‐12143


inadequate or ineffective remedy for challenging his federal sentence. The Court,

therefore, DENIES the petition for a writ of habeas corpus.

      Petitioner is not required to apply for a certificate of appealability if he

appeals this decision, because “the statutory language imposing the certificate-of-

appealability requirement clearly does not extend to cases where . . . detention

arose out of federal process but the proceeding is not under § 2255.” Witham v.

United States, 355 F.3d 501, 504 (6th Cir. 2004). The Court denies leave to

proceed in forma pauperis on appeal because an appeal would lack merit and could

not be taken in good faith. 28 U.S.C. § 1915(a)(3).



                                 _s/Arthur J. Tarnow             _
                                 ARTHUR J. TARNOW
Dated: May 30, 2019              SENIOR UNITED STATES DISTRICT JUDGE




                                           9
